           Case 1:20-cr-00188-JSR Document 73 Filed 06/28/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA                                              CASE NO. 20 -CR-188
                          -v-

HAMID AKHAVAN,                                                        NOTICE OF MOTION

                 a/k/a “Ray Akhavan”,

                                    Defendant.
-----------------------------------------------------------------X

        PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law, Defendant,

Hamid Akhavan, will move this Honorable Court, before the Honorable Jed S. Rakoff, United

States District Judge for the Southern District of New York, at the United States Courthouse

located at 500 Pearl Street, New York, New York, pursuant to Federal Rule of Criminal Procedure

12(b)(3)(B)(iii) and (v), for an Order compelling the Government to produce the materials

described in the motion pursuant to 18 U.S.C. §3500, Federal Rule of Criminal Procedure 16, the

Rules of this Honorable Court and this District, and other applicable law.

        DATED this 26th day of June, 2020.


 June 26, 2020                              Respectfully submitted,

 ROTHKEN LAW FIRM                           QUINN EMANUEL URQUHART & SULLIVAN, LLP

 /s/ Ira Rothken                            /s/ William A. Burck
 Ira Rothken                                William A. Burck
 Jared Smith                                Derek L. Shaffer
 3 Hamilton Landing                         777 6th Street NW 11th floor
 Suite 280                                  Washington, DC 20005
 Novato, CA 94949                           Telephone: (202) 538-8000
 Telephone: (415) 92404250                  Fax: (202) 538-8100
 Fax:                                       Email: williamburck@quinnemanuel.com
 Email: ira@techfirm.net                    Email: derekshaffer@quinnemauel.com
 Email: jared@techfirm.net
Case 1:20-cr-00188-JSR Document 73 Filed 06/28/20 Page 2 of 3



                      Christopher Tayback
                      Paul J. Slattery
                      865 S Figueroa Street 10th Floor
                      Los Angeles, CA 90017
                      Telephone: (213) 443-3000
                      Fax: (213) 443-3100
                      Email: christayback@quinnemanuel.com
                      Email: paulslattery@quinnemanuel.com

                      Sara C. Clark
                      711 Louisiana St., Ste. 500
                      Houston, Texas 77002
                      Telephone: (713) 221-7000
                      Fax: (713) 221-7100
                      Email: saraclark@quinnemanuel.com
          Case 1:20-cr-00188-JSR Document 73 Filed 06/28/20 Page 3 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

        - against -                                 No. 20-CR-188 (JSR)

 RUBEN WEIGAND, and                                 AFFIDAVIT OF CHRISTOPHER
 HAMID AKHAVAN, a/k/a “Ray                          TAYBACK PURSUANT TO S.D.N.Y. L.R.
 Akhavan”,                                          16.1

        Defendants.



       I, Christopher Tayback, swear, under penalty of peijury, as follows:

           1. I am an attorney for Quinn Emanuel Urquhart & Sullivan, LLP, counsel for Hamid

Akhavan in this action. I have personal knowledge of the facts in this declaration, and if called

and sworn as a witness, I would competently testify to these facts.

           2. Pursuant to S.D.N.Y. L.R. 16.1, I make this affidavit in support of Defendant

Akhvana’s Motion to Compel Discovery (the “Motion”).

           3. Counsel for Defendant Akhavan has conferred with counsel for the Government in

an effort in good faith to resolve by agreement the issues raised by the motion without the

intervention of the Court and has been unable to reach agreement on the issues raised in the Motion.

                      yi
Executed on thi^^ day of June, 2020.


                                                                                    •isl6pher Tayback


Subscribed and sworn before me this        day of^5^6, 2020.

My commission expires                          L   3-^ obt                        KELLY R VELAZQUEZ
                                                                                Notary Public - California
                                                                                  Los Angeles County       zz
                                                                                Commission # 2206970 -
                                                                              My,Comn^^xpires^ug^3^02^
